UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1411


ASSURANCE COMPANY OF AMERICA; RICK DANSEY, individually,

                Plaintiffs - Appellants,

           v.

YORK INTERNATIONAL, INCORPORATED; DAVID W. DEWITT, t/a
Dewitt Plumbing, Heating and Air Conditioning; DAVID W.
DEWITT; GREGORY D. MORTIMER PROPERTIES, INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:05-
cv-01301-AMD)


Argued:   December 2, 2008                 Decided:   January 6, 2009


Before GREGORY and AGEE, Circuit Judges, and Rebecca Beach
SMITH, United States District Judge for the Eastern District of
Virginia, sitting by designation.


Affirmed by unpublished opinion.       Judge Gregory      wrote   the
opinion, in which Judge Agee and Judge Smith joined.


ARGUED: William C. Parler, Jr., PARLER & WOBBER, Towson,
Maryland, for Appellants. Brian W. Casto, MILES & STOCKBRIDGE,
P.C., Baltimore, Maryland; Robert L. Hebb, SEMMES, BOWEN &
SEMMES, Baltimore, Maryland, for Appellees.  ON BRIEF: Phillip
S. Anthony, PARLER & WOBBER, Towson, Maryland, for Appellants.
Timothy L. Mullin, Jr., MILES & STOCKBRIDGE, P.C., Baltimore,
Maryland, for Appellee York International, Incorporated; David
P. Bokow, LAW     OFFICES OF GUIDO    PORCARELLI, Hunt Valley,
Maryland,   for   Appellee  Gregory   D.   Mortimer Properties,
Incorporated.


Unpublished opinions are not binding precedent in this circuit.




                                2
GREGORY, Circuit Judge:

    Assurance     Co.   of   America       (“Assurance”)    and   Rick    Dansey

(hereinafter “Plaintiffs”) appeal the district court’s decision

granting   the   Defendants’   motion       for   summary   judgment     on   the

Plaintiffs’ products liability and negligence claims.                    For the

reasons set forth below, we affirm the decision of the district

court.



                                   I.

     This lawsuit arises out of a November 17, 2004, fire that

damaged the vacation home of Rick Dansey.               At the time of the

fire, the Dansey vacation home was still under construction, but

it had been substantially completed.              Two furnaces serviced the

home at the time of the fire--one serviced the first and second

levels of the home (“the East Furnace”) and the other serviced

the basement (“the West Furnace”).            Both furnaces were installed

in a utility room in the basement of the home.                The Plaintiffs

allege that the fire originated in the interior of the East

Furnace and was caused by a defect in the furnace.                     The East

Furnace was manufactured by York International, Inc. (“York”),

and was installed in the home by David W. Dewitt, the HVAC

subcontractor for the construction project.             Gregory D. Mortimer

Properties, Inc. (“MPI”), was the general contractor for the

construction of the home.

                                       3
       Carl Lee, MPI’s project manager, first contacted Dewitt in

August 2004 to install the two furnaces.                             Accordingly, Dewitt

purchased      the    furnaces    and     converted           them    from        natural    gas

sources to propane sources.               Dewitt then took the furnaces to

the    home    on     August    15,     2004,       but       he    did     not    make     them

operational      at    that    time.      In       early      October,       Lee    contacted

Dewitt to complete the installation of the furnaces.                               On October

17, 2004, Dewitt connected the furnaces to the home’s propane

supply.       At that time, Dewitt performed a “three test system” in

which he turned each furnace’s thermostat on and off three times

in succession to ensure that they were running properly.                                  It is

undisputed that the furnaces were properly installed.

       During the installation of the subject furnaces, Dewitt did

not advise any MPI employees that they should not operate the

furnaces while completing the construction of the home.                                   Dewitt

admitted that he had read the York installation manual, which

states    that      “[t]he    furnace    is       not    to    be    used    for    temporary

heating of buildings or structures under construction.”                                    (J.A.

1606.)        Dewitt claimed that he had advised MPI of the York

manual’s warning during previous installations, but he was aware

that   MPI     nonetheless      routinely         used     the      furnaces       during    the

final phase of home construction.                       On the other hand, both Lee

and Gregory Mortimer testified that Dewitt never told them that



                                              4
they    should    not    operate     the   furnaces      while    construction         was

ongoing.

       After Dewitt completed the installation of the furnaces,

MPI began using them as a heating source in the home.                         According

to Mortimer, the furnaces were left in the automatic position to

control the environment within the home to allow for the curing

of drywall compound and to acclimatize wood finish products.

Mortimer    further      indicated       that,   while    he    sometimes      replaced

filters on furnaces during construction, he could not recall

whether he or any of his employees replaced the filters for

these furnaces.

       The fire at the Dansey vacation home was discovered by an

MPI employee in the early morning hours of November 17, 2004.

Deputy State Fire Marshal Jamie Rodeheaver and Deputy State Fire

Marshal Ryan Chapman responded to the scene and investigated the

fire.      Both    Rodeheaver      and     Chapman    concluded       that    the     fire

originated in the interior of the East Furnace.                        In support of

this conclusion, the fire marshals noticed that there was burn

damage    on    the   floor   directly       above    the      East   Furnace,       which

caused   the     floor   to   cave    in    towards      the    utility      room.      In

addition, the fire marshals noted a distinct difference between

the condition of the interior of the East Furnace and the West

Furnace.       The interior of the East Furnace had extensive warping

and melting, whereas the interior of the West Furnace “had very

                                            5
limited damage,” and a paper manual inside the West Furnace was

undamaged by the fire. (J.A. 1498.)

        In making the determination that the fire originated in the

interior of the East Furnace, the fire marshals did a cursory

inspection of potential ignition sources and did not undertake a

detailed examination of the electrical arcing found on wiring

throughout the utility room.               Indeed, Chapman acknowledged that

the fire marshals’ primary job in investigating these types of

fires     is   to     rule     out    arson        as    the    cause     of   the   fire.

Furthermore,        the   fire     marshals        did    not    identify      any   defect

within the furnace that may have caused the fire nor suggest any

theories about how the fire may have started, as such questions

are outside of their expertise.

        Following the fire marshals’ investigation, the Plaintiffs

engaged    the      services     of    Robson       Forensic,      Inc.   (“Robson”),    a

forensic engineering company, to examine the fire scene, analyze

the   East     Furnace,      and     produce       expert      opinions   regarding    the

cause of the fire.             Dale Cagwin, a Robson engineer, wrote an

initial report (the “Cagwin report”) concerning the cause of the

fire; however, that report did not identify any specific defect

within the East Furnace that caused the fire.                               Instead, the

Cagwin report was limited to opinions regarding the negligence

of MPI and Dewitt.



                                               6
     According       to   the      Cagwin   report,    the    failure    of    MPI   and

Dewitt to follow the York manual’s instructions regarding the

use of the furnace and their failure to properly maintain and

inspect the furnace were breaches of the standard of care and

caused the fire.          Further, the Cagwin report stated that Dewitt

should   have   either       prevented       MPI    from    operating    the   furnace

until construction was complete or ensured that the furnace was

being    maintained,         and    his     failure    to    take     either    action

contributed     to     the      fire.       Daryl     Ebersole,     another     Robson

engineer, had similar opinions regarding the negligence of MPI

and Dewitt. 1

     Seven months after the Cagwin report was issued, Cagwin and

Ebersole were deposed.              During these depositions, both experts

espoused   a    more      detailed      causation     theory    and     identified    a

specific defect within the furnace that they claimed was the

cause of the fire. 2            In their depositions, the Robson experts

first opined that the fire originated in the interior of the



     1
       Gary Tucker, a Robson expert, had previously written a
report in which he opined that the fire started when the East
Furnace’s induction fan motor overheated and ignited surrounding
flammable materials. Daryl Ebersole initially subscribed to the
theory, but the theory was eventually abandoned by the
Plaintiffs and repudiated by Ebersole.
     2
         Because   the   experts’    deposition   testimony was
substantially identical, we will consolidate the experts’
opinions and note the instances where the opinions diverge.



                                             7
furnace, most likely in the vicinity of the induced draft fan.

In support of this opinion, the experts relied on the fact that

there was significant fire damage inside the furnace, with the

most severe damage in the location of the induced draft fan.

The experts also relied on evidence that the underside of the

deck of the home was charred in the area where the combustion

byproducts were released into the outside air.                        According to the

experts, this evidence demonstrates that the furnace was running

at the time of the fire and that the fire occurred as a result

of elevated temperatures within the furnace.

      Regarding the cause of the fire, the experts posited what

has been termed the “clogged filter” theory.                      According to this

theory, MPI’s use of the furnace in the home during construction

first    led    to     the   return   air    filter      becoming     clogged.     This

clogged       filter    restricted    the     airflow      in   the    furnace,    which

caused    a    temperature      increase      in   the     combustion     gas    system.

Next, the high temperature limit switch failed to shut down the

furnace.        Finally, the combustion gas became so hot that it

ignited a polymer component in the combustion gas system, most

likely the induced draft fan.

      As part of the Robson experts’ “clogged filter” theory of

causation, they identified the high temperature limit switch as

the particular defect within the furnace that caused the fire.

The   high      temperature      limit      switch    is    a   temperature-sensing

                                             8
switch       that    is     designed      to    shut       down       the    furnace    if     the

temperature of the combustion air and the circulating air get

too high, and it should activate at a temperature range between

150 degrees and 200 degrees Fahrenheit.                               The high temperature

limit switch is located on the top edge of the furnace.

       The Robson experts gave two alternative explanations for

the failure of the high temperature limit switch to shut down

the East Furnace:            (1) the location of the switch did not allow

it to sense the increase in temperature (a design defect), or

(2)    the     sensor       component       in       the      switch        malfunctioned         (a

manufacturing        defect).            According         to    the    experts,       the    high

temperature limit switch was destroyed in the fire, and thus

they    could       not     determine      whether         the       failure    of    the     high

temperature         limit       switch    was    due       to    a    design    defect       or    a

manufacturing defect.

       On    May    13,     2005,    Dansey          and   his       homeowner’s       insurance

carrier,      Assurance,         filed     this       lawsuit        against    York     in    the

United States District Court for the District of Maryland.                                        On

May 25, 2006, the Plaintiffs filed an amended complaint, adding

MPI    and    Dewitt       as    defendants.            The      Plaintiffs       alleged      the

following causes of action against York:                                negligence, strict

liability, defect in design, defect in manufacture, defect in

warning, breach of express warranty, breach of implied warranty,

and    violation      of    the     Maryland         Consumer        Protection      Act.      The

                                                 9
Plaintiffs     alleged    claims       of    negligence,     breach      of   contract,

breach    of   express    warranty,         and   breach     of    implied      warranty

against both MPI and Dewitt.                 The Defendants moved to exclude

the   expert    testimony     of    Cagwin        and    Ebersole    and      moved   for

summary judgment on all claims.

      The district court excluded the experts’ testimony based on

the “clogged filter” theory because the court found the experts’

opinions unreliable.          Moreover, the district court found that

the Plaintiffs could not alternatively rely on an “indeterminate

defect”    theory   to    prove    a    product     defect.         Accordingly,      the

district court granted summary judgment to the Defendants on the

products    liability     claims.           The   district      court    also    granted

summary    judgment      in   favor     of    MPI   on    the     negligence      claim,

finding that the Plaintiffs failed to show that MPI’s improper

use of the furnace proximately caused the fire.                          In addition,

the district court granted summary judgment in favor of Dewitt

on the negligence claim because it found that Dewitt did not

have a duty to control MPI’s use of the furnace.                        The Plaintiffs

appeal.

                                            II.

      We review the district court’s grant of summary judgment de

novo, applying the same legal standards as the district court.

Catawba Indian Tribe of S.C. v. City of Rock Hill, 501 F.3d 368,

370-71 (4th Cir. 2007); Nguyen v. CNA Corp., 44 F.3d 234, 236

                                            10
(4th   Cir.   1995).            Summary   judgment     is    appropriate        “if   the

pleadings, the discovery and disclosure materials on file, and

any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a

matter of law.”           Fed. R. Civ. P. 56(c); see also Celotex Corp.

v. Catrett, 477 U.S. 317, 324 (1986).                  In deciding a motion for

summary judgment, the district court must view all reasonable

inferences drawn from the evidence in the light that is most

favorable to the non-moving party.                   Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986); Laber v. Harvey, 438 F.3d 404,

415 (4th Cir. 2006) (en banc).

                                           A.

       The Plaintiffs first challenge the district court’s grant

of summary judgment to the Defendants on the products liability

claims, contending that they put forth evidence from which a

reasonable juror could find the existence of a defect in the

East   Furnace.          In     particular,    the   Plaintiffs   claim     that      the

testimony     of    the       fire   marshals    and   the    Robson   experts        was

sufficient    to        avail    themselves     of   the   “indeterminate       defect”

theory of proving a product defect.

       Under Maryland law, a plaintiff in a products liability

action must establish three evidentiary “basics” regardless of

the theory of recovery:              “1) the existence of a defect; 2) the

attribution        of    the     defect   to   the   seller;    and    3)   a    causal

                                           11
relation between the defect and the injury.”                             Jensen v. Am.

Motors   Corp.,     437    A.2d     242,    247    (Md.    Ct.    Spec.    App.    1981);

accord   Phipps     v.    Gen.     Motors    Corp.,       363    A.2d    955,   958     (Md.

1976).    A product defect may be shown by putting forth one or

more of three different types of evidence:                         “(1) direct proof

based    on   the   nature    of    the     accident      in     the    context    of   the

particular product involved; (2) circumstantial proof based on

an inference of a defect from a weighing of several factors; and

(3) direct affirmative proof through opinion testimony by an

expert witness.”          Shreve v. Sears, Roebuck & Co., 166 F. Supp.

2d 378, 407-08 (D. Md. 2001).                    “Proof of a defect must arise

above surmise, conjecture, or speculation; and one’s right to

recovery may not rest on any presumption from the happening of

an   accident.”          Jensen,    437     A.2d    at     245    (internal       citation

omitted); accord Virgil v. “Kash N’ Karry” Serv. Corp., 484 A.2d

652, 656 (Md. Ct. Spec. App. 1984).                   Nevertheless, the addition

of any facts that provide proof of a defect beyond that of

conjecture or speculation may be sufficient to withstand summary

judgment.     C & K Lord, Inc. v. Carter, 536 A.2d 699, 709-10 (Md.

Ct. Spec. App. 1988); see Jensen, 437 A.2d at 244.

      Initially, the Plaintiffs attempted to provide direct proof

of a product defect through the testimony of the Robson experts.

Once the district court excluded the experts’ opinions based on

the “clogged filter” theory, the Plaintiffs next attempted to

                                            12
prove the existence of a product defect through circumstantial

evidence.        Maryland     has      adopted     the     so-called       “indeterminate

defect” theory, which uses circumstantial evidence to prove a

product defect.           See Harrison v. Bill Cairns Pontiac, Inc., 549

A.2d 385, 390 (Md. Ct. Spec. App. 1988).

       Under the “indeterminate defect” theory, first articulated

by   the   Maryland       Court   of    Special      Appeals       in   Harrison,      “[a]n

inference of a defect may be drawn from the happening of an

accident, where circumstantial evidence tends to eliminate other

causes,       such   as    product     misuse      or    alteration.”           Id.         The

Harrison       decision      identified           five     factors      that        must    be

considered in determining whether a plaintiff can avail itself

of the “indeterminate defect” theory:                      “(1) expert testimony as

to possible causes; (2) the occurrence of the accident a short

time after the sale; (3) same accidents in similar products; (4)

the elimination of other causes of the accident; (5) the type of

accident that does not happen without a defect.”                           Id.; see Ford

Motor Co. v. Gen. Accident Ins. Co., 779 A.2d 362, 371 & n.16

(Md. 2001) (adopting the Harrison five-factor test).                                Although

there is no precise formulation as to how to consider these

factors on a motion for summary judgment, “[t]o the extent that

a    plaintiff’s     showing      on   one   or     more    of     these    factors        cuts

against these conclusions, then the strength of the inference of

a    defect    weakens      and   plaintiff        risks     the    entry      of    summary

                                             13
judgment for defendant.”             Shreve, 166 F. Supp. 2d at 408-09; see

also Crickenberger v. Hyundai Motor Am., 944 A.2d 1136, 1145

(Md. 2008) (affirming the granting of summary judgment to the

defendants on the “indeterminate defect” theory); Harrison, 549

A.2d at 391-92 (same).

     The district court determined that the Plaintiffs could not

prevail under the “indeterminate defect” theory as a matter of

law, both because the Plaintiffs’ allegations of product misuse

precluded     the       application       of      the    theory      and      because      the

Plaintiffs     failed         to   put    forth         evidence     establishing          the

majority,     if       any,   of    the     Harrison       factors.           We   find     it

unnecessary       to    decide     whether        the    district        court     erred   in

concluding that the Plaintiffs’ allegations of product misuse

precluded the application of the “indeterminate defect” theory,

for we agree with the district court that the Plaintiffs failed

to put forth evidence from which a reasonable juror could infer

the existence of a defect.

     With regard to the first Harrison factor--expert testimony

as to possible causes of the fire--the Plaintiffs contend that

the district court did not exclude the Robson expert testimony

regarding possible causes of the fire but rather excluded only

their opinion that the use of the furnace during construction

clogged     the     furnace        filter      and      led    to        an   increase     in

temperature.           This   contention       fails.         It    is    clear    from    the

                                             14
district court’s memorandum opinion that the court excluded all

opinions of the Robson experts that were related in any way to

the “clogged filter” theory, including opinions regarding the

failure of the high temperature limit switch.                      According to the

district         court,   the     experts     “opine   (without    a   scintilla    of

evidence) that the high temperature limit switch failed to shut

down the furnace because of a defect or improper placement.”

(J.A. 2316 (emphasis added).)                      The district court continued:

“[P]laintiffs          lack      any    affirmative     evidence    that   the    high

temperature limit switch was defective; nor does their theory

explain how or if the other temperature sensing safety devices

failed.          Plaintiffs’ experts essentially suggest that because

there was a fire, the switch must have failed.”                        (J.A. 2321.)

Indeed, the district court later noted that the Plaintiffs could

not rely on any of the Robson experts’ opinions because they had

“put       all   their    eggs    in    the   ‘clogged-filter’     basket.”      (J.A.

2325.)           On   appeal,     the    Plaintiffs    did   not   argue   that    the

district court erred in its exclusion of the Robson experts’

opinions, 3 and we will not accept the alternative argument that

the district court did not mean what it said.


       3
       The Plaintiffs point out that they did in fact give notice
of appeal on the district court’s exclusion of the Robson
experts’ opinions.    However, the Plaintiffs failed to address
this argument in both the Opening Brief and Reply Brief, and
thus this argument has been abandoned. Cf. United States v. Al-
(Continued)
                                              15
        Without   the    benefit    of       the   excluded      Robson      expert

testimony, the Plaintiffs cannot establish the first Harrison

factor.     The Plaintiffs contend that the determination by the

fire marshals that the fire originated inside the East Furnace

qualifies as expert testimony regarding possible causes of the

fire.     Even taking this evidence in the light most favorable to

the Plaintiffs, it is not the type of evidence that satisfies

the first Harrison factor.         In cases in which courts have found

the first factor to have been satisfied, plaintiffs put forth

expert    testimony     of   possible   causes     of   the    fire,   not   merely

possible origins of the fire.            See, e.g., Shreve, 166 F. Supp.

2d at 410 (snow thrower continued to rotate after auger drive

lever    was   released);     Harrison,      549   A.2d   at    386    (defect   in

automobile’s electrical system).              The fire marshals’ opinions

were limited to the origin or source of the fire, and opinions

regarding causation were outside their field of expertise.                       In

fact, the only expert testimony that the district court admitted

regarding causation was that proffered by the Defendants, which

refuted the contention that the fire was caused by a defect in




Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004) (“It is a well
settled rule that contentions not raised in the argument section
of the opening brief are abandoned.”); accord Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).



                                        16
the East Furnace.              The Plaintiffs are thus left with no expert

testimony identifying any possible causes of the fire.

      Turning to the second Harrison factor--the occurrence of

the   accident   a    short       time   after     the    sale--there     are   several

dates of importance.              First, the subject furnace was shipped

from York to its distributor on March 17, 2004, eight months

before the fire.          The furnace was sold to Dewitt on August 12,

2004, a little more than three months before the fire.                              After

Dewitt purchased the furnace, he converted the furnace from a

natural gas to a propane furnace.                     The furnace was installed in

the basement of the Dansey vacation home on August 15, 2004,

approximately three months before the fire, and it was connected

on October 17, 2004, one month before the fire.

      Although there are no “hard-and-fast” rules regarding what

length   of    time       is    sufficient       to    satisfy   this     factor,    the

Harrison case suggested that in most of the cases where courts

have found the factor to be satisfied, the accidents occurred

within two to three months of the time that the products left

the    control       of     the     manufacturer.            549    A.2d     at     391.

Nevertheless, the Harrison court cited a case in which a court

found the factor to be satisfied even though the product was

purchased     approximately         eight    and      one-half   months    before    the

accident, see id., and thus it is conceivable that the eight



                                            17
months between the time the furnace left York’s control to the

time of the fire would satisfy the second Harrison factor.

       With regard to the third Harrison factor--evidence of the

same   types      of   accidents        in   similar       products--the       Plaintiffs

acknowledge        that       they    have     no    evidence     of    prior       similar

accidents involving this York furnace model.                            The Plaintiffs

contend that this factor does not weigh against the application

of   the   “indeterminate            defect”    theory      because     a    manufacturer

should     not    have    a    “free    pass       from    liability    for    its       first

defective        product.”           (Appellant’s         Br.   40).        However,       the

Harrison     decision          included      this    factor     among       those    to    be

considered and did not suggest that any one factor was more or

less important than another.                   Therefore, the lack of similar

accidents involving this York furnace model cuts against the

application of the “indeterminate defect” theory.

       The fourth Harrison factor--the elimination of other causes

of the fire--also has not been sufficiently established by the

Plaintiffs.              The     Plaintiffs         attempt      to     rely        on    the

investigations of the fire marshals and Ebersole to satisfy this

factor.     However, the evidence shows that the fire marshals did

little more than a cursory examination of other possible causes

of the fire, as their main investigatory function was to rule

out arson as a cause.                  Moreover, the fire marshals did not

perform a detailed examination of any electrical appliances or

                                              18
the wiring in the utility room.                 Ebersole, for his part, did not

undertake     an    appropriate       investigation              to   rule    out        other

potential causes of the fire. 4                 Although Ebersole tested other

mechanisms within the furnace to determine whether any of those

internal     mechanisms      may    have    caused         the    fire,      his    testing

assumed the very premise that the fourth Harrison factor was

designed to validate:         that there were no other potential causes

of   the   fire    besides   a     defect    in      the    furnace.         In    essence,

Ebersole assumed the outcome of his investigation--a defective

furnace--without      testing       and    excluding        alternate        theories      of

causation.

      Turning to the final factor--the type of accident that does

not happen without a defect--the parties disagree about how this

factor should be interpreted.               According to the Plaintiffs, the

appropriate       inquiry    is    whether       a   fire     could        occur    in    the

interior of a furnace without a defect, whereas the Defendants

argue that the appropriate inquiry is whether a fire could occur

in a utility room without a defect in the furnace.

      We do not need to decide which of these formulations is

correct,    because    the    Plaintiffs         have      failed     to    satisfy      this


      4
       Because Ebersole’s testimony in this regard does not
appear to be based on the “clogged filter” theory, we will
assume that this testimony was not among the evidence excluded
by the district court.



                                           19
factor   even    under      their    formulation      of   the   inquiry.      First,

there    was    electrical       wiring   throughout       the   utility     room   and

running through the furnace, and it is quite possible that a

fire could originate in the furnace even though the electrical

wiring was the cause.               Moreover, the furnace itself had been

converted from a natural gas furnace to a propane furnace, and

the fire could have resulted from a faulty conversion.                        Finally,

the furnace was improperly used by MPI for at least a month

prior to the fire, and this improper use may have been the cause

of the fire.          For all of these reasons, the fire could have

originated inside the furnace absent a defect.

     Examining        all   of   the   Harrison       factors,   only   one    of   the

factors--whether the accident occurred a short time after the

sale--has      been    established        by    the    Plaintiffs.         Given    the

Plaintiffs’      failure      to    provide     expert     testimony    as    to    the

possible causes of the fire, their failure to eliminate other

possible causes of the fire, and the lack of evidence of similar

accidents involving this York furnace model, a reasonable juror

could not infer that the fire was caused by a defect in the York

furnace.       Therefore, the district court did not err in granting

summary judgment on the products liability claims.

                                           B.

     The Plaintiffs next challenge the district court’s grant of

summary judgment in favor of MPI on the negligence claim, which

                                           20
was based on its determination that the Plaintiffs had put forth

no evidence from which a reasonable juror could conclude that

MPI’s improper use of the furnace was a proximate cause of the

fire.     In response, MPI contends that the Plaintiffs have not

provided evidence that MPI breached the standard of care or that

its    actions      caused      the      fire,    and       thus    the   decision         of   the

district court should be affirmed on either ground.

       In order to prevail on a negligence claim, the plaintiff

must show the following:                  “(1) that the defendant was under a

duty     to     protect       the     plaintiff        from     injury,         (2)    that     the

defendant breached that duty, (3) that the plaintiff suffered

actual     injury        or   loss,       and    (4)     that       the    loss       or     injury

proximately resulted from the defendant’s breach of the duty.”

Rosenblatt v. Exxon Co., U.S.A., 642 A.2d 180, 188 (Md. 1994);

accord Valentine v. On Target, Inc., 727 A.2d 947, 949 (Md.

1999).        In    order     to    prove       that    a    professional,            such    as    a

homebuilder, breached the standard of care, the plaintiff must

put forth evidence of the standard of care that the professional

should have followed as well as evidence that the professional

failed     to      exercise        the    requisite         care.         Cf.     Crockett         v.

Crothers, 285 A.2d 612, 613-14 (Md. 1972) (describing the proof

required      for    a    plaintiff        to    prevail       on    a    negligence          claim

against an engineer).



                                                 21
       Here, the Robson experts testified that the standard of

care    for   homebuilders     required          MPI    to   follow      all    of     the

manufacturer’s       instructions      regarding          the     use    of    products

installed in the home.          Further, the Robson experts testified

that    MPI   employees    breached    this       standard      of    care    when    they

began using the furnace in the Dansey vacation home contrary to

the instructions in the York manual.                   Assuming that the district

court did not exclude this testimony, a reasonable juror could

have concluded from this evidence that MPI breached the standard

of care.

       Even   if   MPI    breached    the       standard     of      care,    after    the

district court excluded the expert testimony that was based on

the “clogged filter” theory, the Plaintiffs had no evidence that

MPI’s use of the furnace during construction proximately caused

the fire, except for the bare assertions of the Robson experts.

The Plaintiffs’ theory of causation was inextricably linked to

the “clogged filter” theory, and the only evidence the district

court     admitted   regarding       the        plausibility      of    the    “clogged

filter” theory was that of a York expert who testified that it

was impossible for the fire to have started due to a clogged

filter.

       Even though the issue of proximate causation is generally

left to a jury, if the evidence can lead to no other conclusion,

then causation can be decided as a matter of law.                            See May v.

                                           22
Giant Food, Inc., 712 A.2d 166, 175 (Md. Ct. Spec. App. 1998)

(citing Baltimore Gas & Elec. Co. v. Lane, 656 A.2d 307, 316

(Md.    1995)).           Here,      the    Plaintiffs       put    forth        no    evidence

connecting         the   actions      of    MPI     with    the    fire     in       the   Dansey

vacation home.            Accordingly, the district court was correct in

granting summary judgment to MPI on the negligence claim.

                                               C.

       Finally,         the   Plaintiffs      contend       that    the     district        court

erred in granting summary judgment to Dewitt on the negligence

claim.      According to the Plaintiffs, Dewitt was negligent when

he made the furnace system operational knowing that MPI had a

practice      of    using       furnaces     for     temporary      heat     prior         to   the

completion         of     its      construction        projects.             Although           the

Plaintiffs         do    not       explicitly       state    as     much,        a    necessary

component of their negligence claim is that Dewitt had a duty to

prevent MPI from operating the furnace system while construction

was ongoing.            On the other hand, Dewitt argues that he owed no

such duty under Maryland law, and thus the granting of summary

judgment was proper.

       To     maintain         a    negligence       claim        against        Dewitt,        the

Plaintiffs         are    required     to     show    that    Dewitt        owed      Dansey     a

legally cognizable duty.                   See Dehn v. Edgecombe, 865 A.2d 603,

611    (Md.    2005);         Valentine,      727    A.2d    at     949.         A    duty,      in

negligence cases, is defined as “an obligation, to which the law

                                               23
will give recognition and effect, to conform to a particular

standard of conduct toward another.”                        Ashburn v. Anne Arundel

County, 510 A.2d 1078, 1083 (Md. 1986) (quoting Prosser & Keeton

on the Law of Torts § 53 (5th ed. 1984)) (internal quotations

omitted).       The      existence      of    a    legally      cognizable       duty    is    a

question of law to be decided by the court.                          Hemmings v. Pelham

Wood   Ltd.    Liab.     Ltd.    P’ship,          826    A.2d   443,     451   (Md.     2003);

Muthukumarana v. Montgomery              County,          805     A.2d    372,    387     (Md.

2002).

       The Plaintiffs failed to identify any duty owed by Dewitt

to prevent MPI from operating the furnace during construction.

Maryland has adopted the Restatement (Second) of Torts, which

“articulates       the    general    rule         that    ‘there    is    no    duty    so    to

control the conduct of a third person as to prevent him from

causing physical harm to another unless (a) a special relation

exists between the actor and the third person which imposes a

duty upon the actor to control the third person’s conduct, or

(b) a special relation exists between the actor and the other

which gives to the other a right to protection.’”                                     Lamb v.

Hopkins, 492 A.2d 1297, 1300 (Md. 1985) (quoting Restatement

(Second)      of    Torts       § 315        (1965));       see     also       Remsburg       v.

Montgomery, 831 A.2d 18, 31 (Md. 2003) (discussing Maryland’s

adoption of the Restatement (Second) of Torts regarding this

issue).       The Restatement (Second) of Torts lists the types of

                                              24
special relations to which such a duty attaches, see §§ 314A,

316-320, 5 and notably this list does not include two parties in a

contractual relationship such as that between Dewitt and MPI.

Further,   the    Plaintiffs   have    not    identified     any    Maryland

decisions supporting their contention that an installer of a

product has a duty to prevent an experienced homebuilder from

improperly using the installed product.

     Since the Plaintiffs cannot show that Dewitt owed a duty to

control MPI’s use of the furnace, the district court did not err

in   granting    summary   judgment    in    favor   of    Dewitt   on   the

negligence claim.



                                 III.

     For the foregoing reasons, we affirm the judgment of the

district court.

                                                                    AFFIRMED




     5
       The types of special relations include: common carrier and
passenger (§ 314A(1)), innkeeper and guest (§ 314A(2)),
possessor of land open to the public and person who enters the
land (§ 314A(3)), parent and child (§ 316), master and servant
(§ 317), landlord and tenant (§ 318), caretaker and person known
to have dangerous propensities (§ 319), and custodian and ward
(§ 320).



                                  25